The question is whether any standard method of determining loss of visual efficiency has been so established as to make all others erroneous as matter of law or whether a difference of opinion may exist among experts as to the proper interpretation of recognized tests. *Page 501 
We are unable to say that Dr. Acheson's interpretation of the Snellen test is erroneous as matter of law although he finds 80 percentage of loss of vision when the American Medical Association would read his formula as indicating only 51.1 percentage of loss of vision.
Until the Legislature or the State Industrial Board establishes a proper standard method of determining the question it must remain one of fact. The weight of authority doubtless inclines to the rules adopted by the American Medical Association.
The order appealed from should be reversed and the award of the State Industrial Board affirmed, with costs in this court and in the Appellate Division, and the question certified answered in the affirmative.
CARDOZO, Ch. J., POUND, CRANE, LEHMAN and O'BRIEN, JJ., concur; ANDREWS and KELLOGG, JJ., not sitting.
Ordered accordingly. *Page 502 
[EDITORS' NOTE:  THIS PAGE IS BLANK.] *Page 503